Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 1 of 6 PageID: 1167



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  TYMECO JONES, et al.

                 Plaintiffs,
                                                     No. 13-cv-7910-NLH-AMD
         v.

  SCO, SILVER CARE OPERATIONS LLC
  D/B/A ALARIS HEALTH AT CHERRY
  HILL, et al.

                 Defendants.


  MOTION FOR APPROVAL OF SETTLEMENT, AND APPROVAL OF ATTORNEY’S
                          FEES AND COSTS


                                           Introduction

        On November 21, 2019, after nearly 5 years of litigation, which included significant

 discovery, motion practice, and an appeal before the Third Circuit Court, the Parties reached an

 agreement to settle this matter on behalf of the eight Plaintiffs (three Named Plaintiffs and five

 Opt-in Plaintiffs) for $17,500, inclusive of attorney’s fees and costs. (See Settlement Agreement

 and Release attached to Decl. of Matthew D. Miller, Esq. at Exhibit A).

         Pursuant to the agreement, Defendants will pay $17,500 to settle all claims in this action.

 The settlement resolves all claims, including allegations that Defendants failed to pay overtime

 wages in violation of the Fair Labor Standards Act (“FLSA”), the New Jersey Wage and Hour

 Law (“NJWHL”), and the New Jersey Wage Payment Law (“NJWPL”). In exchange for the

 payment of $17,500, the eight Plaintiffs will release their wage and hour claims.

        The settlement gives Plaintiffs what they could have recovered should they have obtained

 a verdict in court plus an additional amount for attorney’s fees and costs. Given Plaintiffs’


                                                 1
Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 2 of 6 PageID: 1168



 counsel’s extensive hours, Plaintiffs’ potential attorney’s fees significantly factored into the

 negotiation.

          Each of the eight1 Plaintiffs executed the settlement agreement, which stated how much

 each individual would receive, what claims they were releasing, and the amount of attorney’s fees

 being paid.

          For the reasons stated above and briefed below, this Court should approve the settlement

 reached.

                                                   Legal Argument

 I.       The Settlement Should Be Approved.

          In agreeing upon their settlement reached herein, the Parties advise the Court that they

 obtained enough information over the course of extensive litigation to allow them to make

 informed decisions regarding settlement. The Parties also respectfully submit that this Court

 should approve the settlement reached among the Parties as fair and reasonable. See 29 U.S.C.

 §216(c); Brumley v. Camin Cargo Control, Inc., 2012 U.S. Dist. LEXIS 40599, 2012 WL

 1019337, at *2 (D. N.J. 2012) (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

 1354 (11th Cir. 1982)).

          District courts in the Third Circuit typically look to the considerations set forth in Lynn’s

 Food when deciding whether to approve a FLSA settlement. Altenbach v. Lube Center, Inc., 2013

 U.S. Dist. LEXIS 1252, 2013 WL 74251, at *1 (M.D. Pa. 2013). Pursuant to Lynn’s Food, the

 Court reviews the parties’ agreements to determine if they are “a fair and reasonable resolution of

 a bona fide dispute.” Id. at 1354-55. If the settlement reflects a reasonable compromise over issues


 1
  Though seven (7) individuals filed consent forms in addition to the three (3) Named Plaintiffs, two individuals, James
 Ruch and Irissel, were not eligible to join under the definition of the conditionally certified class and thus were
 improperly identified as eligible individuals. Specifically, neither individual ever worked a night shift or earned a shift
 differential during a workweek in which they worked over 40 hours.
Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 3 of 6 PageID: 1169



 that are actually in dispute, the Court may approve the settlement “in order to promote the policy

 of encouraging settlement of litigation.” Id. at 1354.

            At all times material hereto, Plaintiff and Defendants were represented by counsel

 experienced in the litigation of FLSA claims. Both the terms and conditions of the Settlement

 Agreement and the settlement amounts were the subject of arms-length negotiations. The

 settlement amounts were based on information learned during discovery, including the exchange

 of Plaintiffs’ pay records, as well as negotiations between counsel. The Parties, therefore,

 respectfully submit that the Settlement Agreements they have entered into represents a reasonable

 compromise of Plaintiffs’ claims consistent with the FLSA’s intent and purpose and the

 requirements of Lynn’s Food.

            Plaintiffs filed the instant action to recover overtime wages based on two alleged violations

 of the FLSA: 1) Defendants failed to include all remuneration earned by Plaintiff, including shift-

 differentials, in their regular rate and 2) Defendants unlawfully deducted 30 minutes from

 Plaintiffs’ wages for meal breaks, which Plaintiffs were not able to take.

            As to Plaintiffs’ regular rate claim, Plaintiffs calculated total unpaid overtimes wages of

 $436.50. As to the meal break claim, Plaintiffs calculated total unpaid overtime wages of

 $3,729.89. With liquidated (double) damages under the FLSA, Plaintiffs’ damages totaled

 $8,332.77. Through the settlement, Plaintiffs collectively will receive a payment of $8,406.77.2

 The individual totals for damages and settlement payment are broken down in the below table:

     Name                Owed Overtime Owed Overtime Total Damages Settlement
                         (Regular Rate) (Meal Break) (With Liquidated Payment
                                                     Damages)
     Tymeco Jones        $121.50        $573.72      $1,390.44        $1,390.44


 2
   The total payment slightly exceeds the total damages, which is due to the payments to Ms. Bullock and Ms. Smith
 being increased to $100 to account for the assistance they provided during the litigation. The additional money paid
 to Ms. Bullock and Ms. Smith did not come out of any other Plaintiffs’ settlement payment.
Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 4 of 6 PageID: 1170



     Iesha Bullock        $22.50                  $0.00                    $45.00                  $100.00
     Teairra Pizarro      $31.50                  1,057.17                 $2,177.33               $2,177.33
     Melissa Smith        $202.50                 $207.19                  $819.37                 $819.37
     Beverly Smith        $40.50                  $0.00                    $81.00                  $100.00
     Anthony Garcia       $0.00                   $961.83                  $1,923.66               $1,923.66
     Rosalie Pollack      $0.00                   $530.99                  $1,061.97               $1,061.97
     Chandra Murray       $18.00                  $399.00                  $834.00                 $834.00

          Though the settlement amount is modest, it accounts for all the damages available under

 the FLSA’s two-year statute of limitations, with liquidated damages. Moreover, there is a real risk

 that even if Plaintiffs succeeded in obtaining a verdict on both claims, which is far from certain,

 the damages could be discounted by the jury. The above damage calculations assume that each

 and every meal break that Defendant deducted from Plaintiffs’ wages was compensable. There is

 a substantial risk of a jury finding that not every single meal break was compensable as testimony

 from Defendant’s managers may have convinced a jury that, even if some meal break violations

 occurred, Plaintiffs were able to take their full meal break on occasion.

          Accordingly, the settlement, which pays Plaintiffs all of their damages, is reasonable, fair,

 and should be approved.3

 II.      The Court should award the requested attorney’s fees and costs.

          Finally, in FLSA cases, judicial approval of attorneys’ fees is necessary “’to assure both

 that counsel is compensated adequately and that no conflict of interest taints the amount the

 wronged employee recovers under a settlement agreement.’” In re Chickie’s & Pete’s Wage &

 Hour Litig., 2014 U.S. Dist. LEXIS 30366, *11-13 (E.D. Pa. 2014); Brumley, 2012 U.S. Dist.

 LEXIS 40599, 2012 WL 1019337, at *9 (quoting Silva v. Miller, 307 F. App’x 349, 351 (11th Cir.



 3
   While settlement of a case of this value at a much earlier point in time would have been ideal, despite Plaintiffs’
 efforts, Defendant did not entertain the possibility of resolving the matter until the time Plaintiffs were about to move
 for summary judgment on the regular rate claim and prepare for trial on the meal break claim, more than 4 years into
 the litigation and after extensive motion and appellate practice.
Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 5 of 6 PageID: 1171



 2009)). The court “must articulate the basis for a fee award.” Loughner v. Univ. of Pittsburgh, 260

 F.3d 173, 178 (3d Cir. 2001).

         Class counsel here seeks an award of fees and costs of $9,093.23. The requested fee is

 based on the substantial work Counsel performed in the lawsuit and the substantial risk Counsel

 took in bringing and prosecuting the lawsuit. Counsel took this case on a pure contingency and

 agreed to receive nothing in this matter – including waiving recoupment of all costs – if the class

 did not obtain a recovery in this matter.

         For over 5 years, and as noted above, Counsel has diligently litigated this matter without

 any compensation. During that time, Counsel has incurred $753.15 in costs relating to the

 prosecution of this matter. (See Decl. of Matthew D. Miller, Esq. at ⁋ 3). Prior to settling this

 matter, Counsel engaged in extensive litigation, including but not limited to 1) filing the motion

 for conditional certification, 2) opposing two different motions to dismiss4 and Defendant’s motion

 for reconsideration, 3) opposing Defendant’s interlocutory appeal to the Third Circuit Court of

 Appeals, and 4) serving and responding to written discovery requests (on behalf of ten plaintiffs).

 Furthermore, Counsel reviewed and analyzed hard copies of each Plaintiffs’ (ten individuals) pay

 and time records to calculate each Plaintiff’s damages.

         Though four different attorneys at Swartz Swidler, LLC worked on this case,5 the time

 spent by just undersigned counsel, a partner of Swartz Swidler, LLC, on just the briefing in this

 case and oral arguments before the Third Circuit is 147 hours. (See Decl. of Matthew D. Miller,




 4
   Defendant’s Motion to Dismiss the Amended Complaint (Dkt. No. 13) and Defendant’s Cross-Motion to Dismiss
 and Compel Arbitration (Dkt. No. 41).
 5
   Partners Richard Swartz, Justin Swidler, and Matthew Miller, and Associate Travis Martindale performed substantial
 work in this matter.
Case 1:13-cv-07910-NLH-AMD Document 130 Filed 03/29/19 Page 6 of 6 PageID: 1172



 Esq. at ⁋ 4). At a modest hourly rate of $300 per hour6, the lodestar for just those 147 hours spent

 by undersigned counsel is $44,100.

          Accordingly, $9,093.23, which is inclusive of both attorney’s fees and costs7, is reasonable.

                                                     Conclusion

          For the reasons as stated above, Plaintiffs request that the Court approve the settlement,

 and award the attorney’s fees and costs as requested.

                                                                 Respectfully Submitted,

                                                                 /s/ Matthew D. Miller
                                                                 Matthew D. Miller, Esq.
                                                                 SWARTZ SWIDLER, LLC
                                                                 1101 Kings Highway N, Ste. 402
                                                                 Cherry Hill, NJ 08034
                                                                 Telephone: (856) 685-7420
                                                                 Facsimile: (856) 685-7417

                                                                 Attorneys for Plaintiffs

 Dated: March 29, 2019




 6
  Five years ago, in 2014, the District Court for the Eastern District of Pennsylvania found in two different cases that
 $500 per hour was a reasonable hourly rate for partners at Swartz Swidler, LLC. See McGee v. Anne’s Choice, Inc.,
 2014 U.S. Dist. LEXIS 75840 (E.D. Pa. 2014); Keller v. T.D. Bank, N.A., 2014 U.S. Dist. LEXIS 155889, *15 (E.D.
 Pa. 2014).
